DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of application No. 14/763,063, filled on 12/28/2015, now US Pat. No. 10,584,259, filled ad application No. PCT/EP2014/051276, filed on 01/22/2014, which is entitled to and claims the benefit of priority of DE Patent App. No. 102013100662.0 , filed 01/23/2013. The preliminary amendment filed on 01/16/2020 is entered and acknowledged by the Examiner. 
3.	Applicant’s election of Group I, claims 1-14, 19-20 without traverse in the reply filed on 09/13/2021 is acknowledged.
4.	Claims 1-22 are pending. Claims 1-14, 19-20 are under examination on the merits. Claims 15-18, 21-22 are withdrawn to a non-elected invention from further consideration.
  
Information Disclosure Statement
5.	The information disclosure statements submitted on 06/09/2020, and 12/04/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings
6.	The drawings are received on 01/16/2020. These drawings are acceptable.


Claim Objections
7.	Claims 1-14, 19-20 are objected to because of the following informalities:  It is suggested that the multiple-dependent claims dependent on more than one claim in the alternative preamble more common in European practice than in US practice, but acceptable in both. For the purpose of examination against the prior art, claims 1-14, 19-20 are construed as follows:

1→3,
1→4,
1→5,
1→6,
1→8,
1→9→10,
1→9→11→12,
1→9→13,
1→9→14,
1→19→20,

8.	Claims 1-14 are objected to because of the following informalities:  It is suggested that “A" be added in preamble of claim 1 and "The" be inserted in the depended claims so as to engender claim language clarity. Dependent claims should start with a term “The” such as “The   making composition ….”.  Appropriate correction is required. 

9.	Claims 19-20 are objected to because of the following informalities:  It is suggested that “A" be added in preamble of claim 1 and "The" be inserted in the depended claims so as to engender claim language clarity. Dependent claims should start with a term “The” such as “The   solid material composition….”.  Appropriate correction is required. 

10.	Claims 1, 4, 6-12, 14, 20 are objected to because of the following informalities:  It is suggested that “approx.." (all occurrences)  be deleted and "approximately" be inserted in the depended claims so as to engender claim language clarity.  Appropriate correction is required. 

11.	Claims 2-14 are objected to because of the following informalities:  It is suggested that "characterized by or in” (all occurrences) be added, and "wherein" be inserted in the depended claims so as to engender claim language clarity.  Appropriate correction is required. 


Claim Rejections - 35 USC § 112

12.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13.	Claims 2, 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 2 recites the limitation "the infrared-absorbing component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 being depended on claim 2 is rejected as well.  
For the purpose of examination against the prior art, claim 2 is construed to recites “The marking composition according to claim 1, wherein a finely dispersed particulate of the marking composition mixture is the infrared-absorbing particulate component and the carbon derivative”


14.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 3, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).




Claim 3 recites the limitation "the infrared-absorbing component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 3 is construed to recites “wherein the infrared-absorbing particulate component”. 
 
15.	Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites the limitation "the infrared-absorbing component" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 4 is construed to recites “wherein the infrared-absorbing particulate component”. 

Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 4 recites “the tin oxide preferably has approx. 0.25 to approx. 15 weight-%.”, wherein applicant fails to articulate by sufficiently distinct functional language, if the recited amount the tin oxide is based on marking composition or a finely dispersed particulate of the 

16.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 5, recites “the carbon derivate is chosen from”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h). 

17.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 6 recites 

Regarding claim 6, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


18.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 7 recites the broad recitation the infrared-absorbing component in the particulate mixture is preferably approx. 500 nm or less; in particular approx. 100 nm or less, and more preferably approx. 50 nm or less, which is the narrower statement of the range/limitation.
 


Claim 7 recites the limitation "the infrared-absorbing component in the particulate mixture" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 7 is construed to recites “wherein the infrared-absorbing particulate component in the finely dispersed particulate mixture”. 

19.	Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 9 recites the broad recitation particularly as a low-viscosity liquid, preferably with a viscosity of approx.

-1 , which is the narrower statement of the range/limitation. Claims 10-14 being depended on claim 9 are rejected as well.  

Regarding claim 9, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 10-14 being depended on claim 9 are rejected as well.  

Claim 9 recites “a viscosity of approx. 25 mPa-s or less, more preferably between approx. 0.5 and approx. 20 mPa-s, and especially preferred between approx. 0.5 to approx. 5 mPa-s”, wherein applicant fails to articulate by sufficiently distinct functional language, the required temperature for measuring the liquid viscosity, thus claim 9 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope. 
Claims 10-14 being depended on claim 9 are rejected as well.  

20.	Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 10 recites the broad recitation the infrared-absorbing component of approx. 0.01 to approx. 10 weight-%, in particular approx. 0.05 to approx. 1 weight-%, and more preferred approx. 0.1 to approx. 0.5 weight-%, which is the narrower statement of the range/limitation. 

Regarding claim 10, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim 10 recites the limitation "the infrared-absorbing component" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 10 is construed to recites “wherein the infrared-absorbing particulate component”. 


21.	Claims 11-12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 11 recites the broad recitation the concentration of the organic component is preferably approx. 0.5 to approx. 30 weight-%, in particular approx. 1 to approx. 20 weight-%, and more preferably approx. 2 to approx. 10 weight-%,  which is the narrower statement of the range/limitation. Claim 12 being depended on claim 11 is rejected as well.  

Regarding claim 11, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 12 being depended on claim 11 is rejected as well.  


22.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 12 recites the broad recitation the organic component is a compound with a molecular weight of approx. 300 to 5 approx. 15,000 g/mol, particularly approx. 500 to approx. 8,000 g/mol, and more preferably approx. 800 to approx. 6,000 g/mol, which is the narrower statement of the range/limitation. 

Regarding claim 12, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

22.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 13, recites “one or more polymers and/or copolymers, chosen from”, wherein the improper phrasing of the Markush group renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  Markush groups must be stated in the alternative, of which one acceptable form is “…selected from the group consisting of A, B and C.”  See MPEP § 2173.05(h).


23.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 14 recites the broad recitation the composition additionally comprises approx. 0.001 to approx. 5 weight-%, in particular approx. 0.1 to approx. 1 weight-%, and more preferred approx. 0.3 to approx. 0.8 weight-% of a wetting, dispersing, and/or leveling additive, which is the narrower statement of the range/limitation. 

Regarding claim 14, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  


24.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding claim 19, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim 20 being depended on claim 19 is rejected as well.  


Claim 19 recites the limitation "a marking composition according to claim 1" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of examination against the prior art, claim 19 is construed to recites “the marking composition according to claim 1”. 


25.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 20 recites the broad recitation the weight ratio of the marking composition is, in particular, between approx. 

Regarding claim 20, the phrase "particularly or preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  

Claim 20 recites “ the weight ratio of the marking composition”, wherein applicant fails to articulate by sufficiently distinct functional language, the weight ratio (i.e., dimensionless range) is based on the marking composition respect to what is being measured, thus claim 20 constitutes indefinite subject matter as per the metes and bounds of said phrase engenders indeterminacy in scope.  

Double Patenting
26.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

27.	Claims 1-14, 19-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,584,259 B2 (hereinafter ””259”). Although the claims at issue are not identical, they are not patentably distinct from each other because “259 discloses an article comprising one or more infrared-detectable identification markings comprising an infrared-absorbing particulate component, wherein the infrared-absorbing particulate component has a characteristic particle size value d50 of about 100 nm or less, and a carbon derivative, wherein the weight ratio of the infrared-absorbing  particulate component to the carbon derivative is in the range of about 100:1 to about 10,000:1, wherein the one or more infrared-detectable identification markings comprise a finely dispersed particulate mixture of the infrared-absorbing particulate component and the carbon derivative, wherein the one or more infrared-detectable identification markings contain a solid material portion of the infrared-absorbing particulate component of approximately 0.05 to approximately 1 weight%, and wherein the one or more identification markings exhibit a synergistic emission in the infrared range as a result of the combination of the infrared-absorbing particulate component and the carbon derivative, wherein the article comprises a surface and the one or more identification markings are on the surface of the article, wherein the one or more markings form a security code or a data matrix code. “259 discloses the infrared-absorbing particulate component is an oxide selected from the group consisting of tin oxides, zinc oxides, antimony oxides, indium oxides, molybdenum oxides, tungsten oxides, bismuth oxide, and combinations thereof, wherein the carbon derivative is selected from the group consisting of soot, graphite, fullerenes, graphenes, carbon nanotubes, and combinations thereof. The infrared-absorbing particulate component has a characteristic particle size value d50 of about 70 nm or less, and wherein the carbon derivative is in the form of nanoparticles that extend in at least one direction prima facie obvious. 


Claim Rejections - 35 USC § 102
28.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


29.	Claim 1-13, 19-20 are  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov et al. (US Pub. No. 2012/0234581 A1, hereinafter “”581”).  

Regarding claim 1: “581 discloses a percolative conductive network (Page 1, [0009])  comprising an infrared-absorbing particulate component, as well as a carbon derivative (Page 3, [0038]), wherein the weight ratio of the infrared-absorbing component to the carbon derivative is in the range of approx. 10:1 to approx. 10,000:1 (Page 3, [0034]; Page 3, [0041], Example 1).
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). 
Regarding claim 2: “581 discloses the percolative conductive network (Page 1, [0009]), wherein a finely dispersed particulate is a mixture of the infrared-absorbing component and the carbon derivative (Page 3, [0038]; Page 3, [0041], Example 1).

	Regarding claim 3: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the infrared- absorbing component is chosen from inorganic materials, including class of oxides, sulfides, and selenides of tin, zinc, antimony, indium, molybdenum, tungsten, bismuth, and their mixed compounds (Page 3, [0035]; Page 3, [0041], Example 1).

	Regarding claim 4: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the infrared-absorbing component contains a tin oxide doped with indium, antimony or fluorine Page 3, [0041], Example 1), wherein the tin oxide preferably has approx. 0.25 to approx. 15 weight-% (Page 3, [0038]).

	Regarding claim 5: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the carbon derivate is chosen from soot, graphite, fullerenes, graphenes, and carbon nanotubes, their derivatives, and their compounds (Page 3, [0034]; Page 3, [0041], Example 1).

	Regarding claim 6: “581 discloses the percolative conductive network (Page 1, [0009]), the weight ratio of the infrared-absorbing component to the carbon derivative is approx. 50:1 to approx. 5,000:1, preferably approx. 80:1 to approx. 2,000:1, and in particular approx. 100:1 to approx. 2,000:1 (Page 3, [0038]). 

Regarding claim 7: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the value of the particle size d50 of the infrared-absorbing component in the particulate 

Regarding claim 8: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the carbon derivative is present in the form of nanoparticles that extend in at least one  direction by approx. 100 nm or less (Page 2, [0032]). 

Regarding claim 9: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the composition contains a liquid component and is formulated as a paste or as a fluid mass (Page 1, [0015], Fig. 4; Page 2, [0018], Fig.6B).  

Regarding claim 10: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the composition in the form of a fluid mass has a solid material portion of the infrared-absorbing component of approx. 0.01 to approx. 10 weight-%, in particular approx. 0.05 to approx. 1 weight-%, and more preferred approx. 0.1 to approx. 0.5 weight-% (Page 3, [0038]). 

Regarding claim 11: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the liquid component has a monomeric, oligomeric and/or a polymeric organic component, wherein the concentration of the organic component is preferably approx. 0.5 to approx. 30 weight-%, in particular approx. 1 to approx. 20 weight-%, and more preferably approx. 2 to approx. 10 weight-% (Page 3, [0038]).

Regarding claim 12: “581 discloses the percolative conductive network (Page 1, [0009]), wherein the organic component such as polystyrene beads is a compound with a molecular weight of approx. 300 to 5 approx. 15,000 g/mol, particularly approx. 500 to approx. 8,000 g/mol, and more preferably approx. 800 to approx. 6,000 g/mol (Page 3, [0041], Example 1). 
Regarding claim 13: “581 discloses the percolative conductive network (Page 1, [0009]), wherein  the liquid component comprises one or more polymers and/or copolymers, chosen from the polymer classes of  polyacrylates, and polystyrenes (Page 3, [0039]).  

Regarding claim 19: “581 discloses a solid material composition comprising a composition, a matrix material, wherein the matrix material in particular is chosen from organic and inorganic solid materials (Page 3, [0038]-[0039]). 

Regarding claim 20: “581 discloses the solid material composition, wherein the weight
 ratio of the marking composition is, in particular, between approx. 0.1 and approx. 30 weight-%, preferred between approx. 1 and approx. 20 weight-%, and more preferably approx. between 3 and approx. 10 weight-% (Page 3, [0038]). 


Claim Rejections - 35 USC § 103
30.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

31.	Claims 1-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joel S. Douglas (US Pub. No. 2005/0156318 A1, hereinafter “”318”) in view of Ivanov et al. (US Pub. No. 2012/0234581 A1, hereinafter “”581”).  

Regarding claims 1-14,19-20:  “318 teaches an identity marking (Page 3, [0032]), comprising: a patterned layer of conductive material on an object, wherein the pattern of conductive material comprises identifying indicia that can be read by a conductivity meter (Page 
However “581 teaches a transparent conductive coating composition applied to a substrate (Page 1, [0002], the disclosure of “581 is adequately set forth in paragraph 29 above and is incorporated herein by reference), wherein the transparent conductive coating composition comprising an infrared-absorbing particulate component, as well as a carbon derivative (Page 3, [0038]), wherein the weight ratio of the infrared-absorbing component to the carbon derivative is in the range of approx. 10:1 to approx. 10,000:1 (Page 3, [0034]; Page 3, [0041], Example 1), wherein a finely dispersed particulate is a mixture of the infrared-absorbing component and the carbon derivative (Page 3, [0038]; Page 3, [0041], Example 1), wherein the infrared-absorbing component contains a tin oxide doped with indium, antimony or fluorine (Page 3, [0041], Example 1), wherein the tin oxide preferably has approx. 0.25 to approx. 15 weight-% (Page 3, 50 of the infrared-absorbing component in the particulate mixture is preferably approx. 500 nm or less; in particular approx. 100 nm or less, and more preferably approx. 50 nm or less (Page 3, [0033]), and the carbon derivative is present in the form of nanoparticles that extend in at least one  direction by approx. 100 nm or less (Page 2, [0032]).  The transparent conductive coating composition further comprises a polymer matrix in which the carbon nanotubes and conductive particles are dispersed in, wherein the weight ratio of carbon nanotubes to conductive particles is between about 2,000:1 and about 1:2,000 (Page 3, [0038]) with benefit of providing to enhance the security mark such that it exhibits high electrical conductivity without sacrificing optical transmittance (Page 2, [0027]). 
In an analogous art of marking composition , and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the security marking composition by “318, so as to include transparent conductive coating composition having carbon nanotubes and conductive indium tin oxide particles with an average size of 1 to 50 nm in the weight ratio of carbon nanotubes to conductive particles of between about 2000:1, and 1:2000 as taught by “581, and would have been motivated to do so with reasonable expectation that this would result in providing to enhance the security mark such that it exhibits high conductivity without sacrificing optical transmittance as suggested by “581 (Page 2, [0027]).


Examiner Information
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
11/10/2021